DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 07/08/2022, responding to the office action mailed on 04/14/2022, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 04/14/2022. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-5, 8-14, 18-20, 23, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, Wang (Want et al. CN 105445889 (citations are from an equivalent U.S. PG. PUB document US 2017/0160509)) teaches a method for assembling a camera module (Fig. 3), the method comprising: preparing a first sub-lens assembly (Fig. 2: 101) and a second sub-assembly (Fig. 2: 103), wherein the first sub-lens assembly (101) comprises a first lens barrel (121) and at least one first lens (111 and 112), the second sub-assembly (103 and 20) comprises a second sub-lens assembly (103) and a photosensitive assembly (20) fixed together (see Fig. 2), the second sub-lens assembly (103) comprises a second lens barrel (123) and at least one second lens (114 and 115), and the photosensitive assembly (20) comprises a photosensitive element (23);
 arranging the first sub-lens assembly (101) on an optical axis of the second sub-lens assembly (103) to form an optical system capable of imaging and comprising the at least one first lens (111 and 112) and the at least one second lens (114 and 115) (see para [0089]); 
adjusting a relative position of the first sub-lens assembly with respect to the second sub-lens assembly, so as to increase an actual measured resolution of imaging of the optical system, obtained by using the photosensitive element, to a first threshold (para [0097]: step 305 teaches adjusting the assembly position of the optical lens modules in response to the calibration measurement which is image quality of the camera module, see paragraphs [0053-0054]), and 
connecting the first sub-lens assembly and the second sub-lens assembly, so that the relative position of the first sub-lens assembly and the second sub-lens assembly remain unchanged (para [0098] and Fig. 3: step 307).
Wang fails to teach decrease an actual measured image plane inclination obtained by using the photosensitive element to a second threshold.
In the same field of endeavor, Wang071 (Wang et al. CN 105487248 (citations are from an equivalent U.S. PG. PUB document US 2018/0376071) hereinafter Wang071) teaches a method for assembling a camera module comprising decreasing an actual measured image plane inclination obtained by using the photosensitive element (para [0013] and para [0121]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang by decreasing the image plane inclination as taught by Wang071 to enhance the image quality of the camera module. 
However, the combination of Wang and Wang071 fails to teach: wherein the step of adjusting the relative position of the first sub-lens assembly with respect to the second sub-lens assembly further comprises: moving the first sub-lens assembly with respect to the second sub-lens assembly in a direction z, so that an actual measured image plane of imaging of the optical system, obtained by using the photosensitive element, matches a target surface, wherein the direction z is a direction along the optical axis.
Regarding claim 18, Wang (Want et al. CN 105445889 (citation are from an equivalent U.S. PG. PUB document US 2017/0160509)) teaches a camera module (Fig. 1 and para [0067]), comprising: 
a first sub-lens assembly (Fig. 1: 101), comprising a first lens barrel (121) and at least one first lens (111); and 
a second sub-assembly (103 and 20), comprising a second sub-lens assembly (103) and a photosensitive assembly fixed together (20), wherein the second sub-lens assembly (103) comprises a second lens barrel (115) and at least one second lens (114), and the photosensitive assembly (20) comprises a photosensitive element (23), 
wherein the first sub-lens assembly (101) is arranged on an optical axis of the second sub-lens assembly (103) to form an optical system capable of imaging and comprising the at least one first lens (111) and the at least one second lens (114) (para [0089]); and 
the first sub-lens assembly (101) and the second sub-lens assembly (103) are fixed together by a connecting medium (para [0089]: adhering element 41, 42 and 43), and the connecting medium is adapted to cause a central axis of the first sub-lens assembly to have an angle of inclination with respect to an axis of the second sub-lens assembly (para [0089]: teaches the plurality of sub-lens assembly (101, 102 and 103 and 20) are coupled together via the adhering element 41, 42 and 43, and after the initial pre-assembling, the plurality of optical modules i.e., 101, 102 and 103 are adjustable to fix the assembling tolerance of the camera module 10 so as to achieve the acquired image quality of the camera, in which adjustable infers that the plurality of lens modules are movable with respect to each other axis).
Wang fails to teach: wherein the connecting medium is further adapted to cause a relative position of the first sub-lens assembly and the second sub-lens assembly to remain unchanged, and the relative position cause actual measured resolution of imaging of the optical system, obtained by using the photosensitive element, to be increased to a first threshold, and cause an actual measured image plane inclination of imaging of the optical system, obtained by using the photosensitive element, to be decreased to a second threshold.
Regarding claims 2-5, 8-14, 19-20, 23, 25 and 27, these claims depend on an allowable base claim 1 and 18 and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872